Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 1 introduces the acronym IMU without spelling out inertial measurement unit (IMU).
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “said IMU stack comprising … and a camera”, which is unclear where a camera resides in an IMU stack because the specification [0004] cites “each motion sensing stack has an associated camera. [5] “.  It seems the camera is not within the IMU stack but instead it contains an IMU stack. 

Claim 16 recites a limitation “comprising determining a differential gradient between said out of plane magnetometer and said at least three other magnetometers” using the term “said out of plane magnetometer”, of which the term is inconsistent with “a magnetometer is in a different plane”.  For clarity of Claims 1 & 16, the terms should be made consistent.
All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20140130595; “Zhao”) in view of Vissiere (WO 2011147947; “Vissiere” translation provided for citations). 

Claim 1. Zhao discloses an apparatus (Fig. 5: MEMS chip with accelerometer and gyroscope 12 sensors and pair of magnetometers 28d) & camera [0002 mems sensor in a camera], comprising an IMU stack (Fig. 5: MEMS chip with accelerometer and gyroscope 12 sensors and pair of magnetometers 28d) [0034 still further embodiment is shown in FIG. 5 in which the magnetic sensor is disposed on the bottom side of the wafer 10a. The wafer 26b is mounted to the bottom surface of wafer 10a by pads 48 which are disposed inward of the pillars 32a. The magnetic sensors 28d are on the upper surface of the wafer 26b, or may be integrated in wafer 26b], said IMU stack (Fig. 5: MEMS chip with accelerometer and gyroscope 12 sensors and pair of magnetometers 28d) comprising a magnetometer (Fig. 5: pair of magnetometers 28d); an accelerometer (Fig. 5:  accelerometer and gyroscope 12) and a gyroscope (Fig. 5:  accelerometer and gyroscope 12); and a camera [0002 digital cameras often employ sensors for determining the orientation of the device and the location of the device], wherein said IMU stack (Fig. 5: MEMS chip with accelerometer and gyroscope 12 sensors and pair of magnetometers 28d) [0034] obtains measurements for determining a location and/or orientation of said camera [0002 digital cameras often employ sensors for determining the orientation of the device and the location of the device … three different sensor packages must be included in a portable device if the functionality provided by all three sensors is desired]. 

Zhao does not explicitly disclose: 
an IMU stack comprising at least four magnetometers, wherein at least one magnetometer is in a different plane from at least three other magnetometers.

Vissiere teaches determining orientation between the camera and imaged objects [0057].  Vissiere further teaches an IMU stack [0057-0058 The inertial unit 30 comprises a set 31 of inertial sensors intended to be arranged integrally with the optical sensor 10 and to provide inertial mC measurements of the displacement of the optical sensor 10, and a processing unit 32 intended to determine information iC of displacement representative of the displacement of the optical sensor 10 from the inertial mC measurements] comprising at least four magnetometers  (Fig. 5: four magnetometers 210-213), wherein at least one magnetometer (Fig. 5: magnetometer 213) is in a different plane (Fig. 5:  magnetometer 213 is in a plane perpendicular to the plane of magnetometers 210-212) from at least three other magnetometers  (Fig. 5: three magnetometers  210-212 in the same plane).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Vissiere’s four magnetometers with at least two magnetometers in a first plane and a third magnetometer in a second plane perpendicular to the first plane as a magnetometer quantity and an arrangement for Zhao’s inertial sensor stack where the three magnetometers are place on Zhao’s first substrate and the magnetometer in the second plane is placed with Zhao’s accelerometer and gyroscope because the arrangement of magnetometers improves the accuracy in determining the orientation of the camera by providing fixed distances between the magnetometers and creating a matrix of the spatial partial derivatives of the magnetic field B in the sensor frame to orient the camera against earth’s gravitational field [Vissiere 0084].
 
Claim 2. Dependent on the apparatus of claim 1. Zhao further discloses the IMU stack (Fig. 5: MEMS chip with accelerometer and gyroscope 12 sensors and pair of magnetometers 28d) [0034] is implemented in a chip [0006 three wafers or substrates are stacked together and bonded or joined using wafer bonding and through-silicon via (TSV) techniques to form a unitary or monolithic structure. One wafer contains a three axis MEMS accelerometer and three axis MEMS gyroscope which preferably are integrated in the wafer with associated circuitry].  

Claim 3. Dependent on the apparatus of claim 1. Zhao further discloses said IMU stack (Fig. 5: MEMS chip with accelerometer and gyroscope 12 sensors and pair of magnetometers 28d) [0034] determines said location and/or orientation of said camera [0002 digital cameras often employ sensors for determining the orientation of the device and the location of the device … three different sensor packages must be included in a portable device if the functionality provided by all three sensors is desired].  

Claim 4. Dependent on the apparatus of claim 3. Zhao further discloses a processing engine [0023 Referring to FIG. 1, there is shown a first wafer or substrate 10 which typically is a CMOS wafer which has a MEMS structure 12 configured to form, in one embodiment, a three axis accelerometer and three axis gyroscope, and circuitry 14, typically an ASIC, that is coupled to the accelerometer and gyroscope structure through conductive traces in the wafer by techniques known to those of ordinary skill in the art]  for determining said location and/or orientation of said camera  [0002 digital cameras often employ sensors for determining the orientation of the device and the location of the device … three different sensor packages must be included in a portable device if the functionality provided by all three sensors is desired].  
Claim 5.  Dependent on the apparatus of claim 3. Zhao further discloses each magnetometer (Fig. 5:  magnetometer pair 28d) is a 3D magnetometer [0004-0005 The magnetometer, accelerometer and gyroscope can alternatively be of single or dual axis, as well as three axis devices in one aspect, a unitary 9.degree. of freedom sensor package has a three axis magnetometer].  Zhao does not explicitly disclose: 
all four (each) magnetometers are 3D magnetometers.
Vissiere teaches determining orientation between the camera and imaged objects [0057].  Vissiere further teaches four magnetometers that are 3D magnetometers [0024 the set of magnetic sensors comprises four magnetic sensors, each capable of measuring the field magnetic along three axes, the four magnetic sensors being arranged in a centered configuration].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Vissiere’s four 3-D magnetometers in an arrangement where a central 3-D magnetometer establishes equidistant reference to second and third magnetometers in a first plane and a fourth magnetometer in a second plane perpendicular to the first plane as a magnetometer quantity and an arrangement for Zhao’s inertial sensor stack because 3-D magnetometers improve the accuracy in determining the orientation of the camera by providing overlapping dimension data  to be used in a matrix of  spatial partial derivatives of the magnetic field B in a sensor frame to orient the camera against a reference of earth’s gravitational field [Vissiere 0084].

Claim 6.  Dependent on the apparatus of claim 5. Zhao further discloses said accelerometer (Fig. 5: accelerometer and gyroscope 12) is a 3D accelerometer [0023 three axis accelerometer and three axis gyroscope, and circuitry 14, typically an ASIC, that is coupled to the accelerometer and gyroscope structure through conductive traces in the wafer by techniques known to those of ordinary skill in the art] & [0004-0005].  

Claim 7.  Dependent on the apparatus of claim 6. Zhao further discloses said gyroscope (Fig. 5: accelerometer and gyroscope 12) is a 3D gyroscope [0023 three axis accelerometer and three axis gyroscope, and circuitry 14, typically an ASIC, that is coupled to the accelerometer and gyroscope structure through conductive traces in the wafer by techniques known to those of ordinary skill in the art] & [0004-0005]. 
Claim 8. Dependent on the apparatus of claim 7. Zhao further discloses said accelerometer and gyroscope (Fig. 5: accelerometer and gyroscope 12) are implemented as a MEMS (microelectromechanical system) IMU (inertial measurement unit) [0005-0006 a unitary 9.degree. of freedom sensor package has a three axis magnetometer, three axis accelerometer and three axis gyroscope incorporated into a single package …three wafers or substrates are stacked together and bonded or joined using wafer bonding and through-silicon via (TSV) techniques to form a unitary or monolithic structure].
Claim 11. Dependent on the apparatus of claim 2. Zhao further discloses implemented with a plurality of dies [0006], a first die (Fig. 5:  first die The magnetic sensors 28d are on the upper surface of the wafer 26b, or may be integrated in wafer 26b. This embodiment can be of smaller height than the embodiments having a third wafer as in FIG. 1 and FIG. 2.) comprising two magnetometers (Fig. 5: pair of magnetometers 28d), a second die (Fig. 5: 10a) comprising a processor (Fig. 5: 14 ASIC  in substrate 10a), and a third die comprising the accelerometer and a gyroscope [0023 structure of  support for gyroscope  and accelerometer sensors 12], and a package (Fig. 5), wherein said package (Fig. 5) contains said dies ordered in a plurality of stacked layers [0006 three wafers or substrates are stacked together and bonded or joined using wafer bonding and through-silicon via (TSV) techniques to form a unitary or monolithic structure].  

Claim 12. Dependent on the apparatus of claim 4. Zhao further discloses a plurality of cameras and an IMU stacks [0002 cites a plurality of digital cameras and smart phones and a need for position measurement packages for each camera].  Though the replication of IMUs on the plurality of cameras is implied Zhao does not explicitly disclose:
a plurality of IMUs.  

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to replicate Zhao’s, as modified, sensor package of inertial measurement of a camera unit as a sensor package for a plurality of cameras, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. vs. Bemis Co. 293 USPQ 8 and because the sensor package improves the quality of the camera image and improves the capabilities of the camera to provide a precise documentation of an object imaged by each of the plurality of cameras [Zhao 0002].

Claims 9-10 & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Vissiere and in further view of Hamilton (US 20180356492; “Hamilton”).

Claims 9, 10, 14 & 15. The apparatus of claim 4.  Zhao does not explicitly disclose: 

the apparatus is in a drone and  where the apparatus has  a communication device for communicating images from said camera with said location and/or orientation of said camera when said images were obtained,  a storage for storing images from said camera with said location and/or orientation of said camera when said images were obtained and a base station for receiving images from said camera with said location and/or orientation of said camera when said images were obtained.
Hamilton teaches an apparatus MEMS IMU chip 152 and camera (Figs. 1 overall, 21 memory 24 image storage memory: IMU MEMS camera 252) [0161] in a drone [0271 & 0004] where the apparatus (152 chip and camera 252) has a communication device (Fig. 1: communications 28, 30, 32 & 34) [0184 values are transmitted from processor 12 to HSAIT™ processor 260. HSAIT™ processor 260 further receives 2 or 3 dimensional image data from one or more cameras as previously described. HSAIT™ process 260 combines relative movement information determined from the image data with the precise location information received from processor 12 to determine accurate location information. This information is then produced out of the system to an external device, if desired, using one of USB 28, Bluetooth 30, Wi-Fi 32 (I.E.E.E. 802.11 (a-n), 802.15, ZigBee 34, or other communication technologies such as cellular communications]  for communicating images from said camera [0184] with said location and/or orientation of said camera  (Fig. 16: camera 252) when said images were obtained [0184], a storage (Fig. 24:  memory 324)  [0202 a memory 170 that includes computer instructions 172. Operation and the structure of these elements is as described before. Processor 12 processes the data from these sensors and devices as described previously and produces absolute location information have a high resolution as previously described. Here, however, the absolute location information is produced to a processor 260] for storing images [0202 computer instructions and/or image data from memory 324 to perform its operations. Depending upon logic distribution of CPU 322 and GPU 326, the detected features are analyzed to determine the relative 3D position information] from said camera (Fig. 16: camera 252) with said location and/or orientation [0197 a vision system 302 that produces relative location information using a camera technology to an HSVT™ processor 304. Vision system 302 may be any type of optical, camera or vision based system to tracks movement based upon image data. References to any one of these systems should be understood to include the other types of systems and such terminology may be used interchangeably herein. HSVT™ processor] of said camera (252) when said images were obtained [0202] and a base station (Fig. 1: 36, 38 & 40 remote anchors) for receiving images [0184] from said camera (252) with said location and/or orientation of said camera when said images were obtained [0198 these communication technologies are similar to those previously discussed therein.  One or more of these communication technologies may be utilized to produce the fused location information to an external system 36 such as a mobile computer, user terminal or smart phone, an external system 38 such as a server or cloud device via a packet data network such as the Internet, or a specific external system 40 such as a field computer or cloud device or application]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Hamilton’s inertial measurement unit MEMs package with memory storage, communication device and base stations for image and position processing to integrate into Zhao’s apparatus and use within a drone navigation and imaging implementation because the added elements and capabilities provide improved navigation accuracy when GPS access is not available (i.e. indoors and other locations such as under bridges or other structures that block a signal path in the direction of the GPS) and provide update rates requiring sub millimeter precision levels for precision flight navigation and improved image processing for image processing [Hamilton 0004]. 

Claim 13. Dependent on a drone, comprising the apparatus of claim 12. Zhao does not explicitly disclose:
 an engine and propulsion system for supporting movement thereof. 

Hamilton teaches an apparatus MEMS IMU chip 152 and camera (Figs. 1, 16 & 21: IMU MEMS chip 152) [0161] in a drone [0271 & 0004] an engine and propulsion system for supporting movement thereof [0004 The most successful algorithms have been based on either VO (visual odometry) or vision based SLAM (simultaneous location and mapping). VO has been used successfully with drones for stabilization during flight (drone flight requires engine and stabilization is of propulsion) uses p. Both VO and SLAM based systems] & [272].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Hamilton’s inertial measurement unit MEMs package with to use within a drone implementation because the added elements and capabilities provide improved navigation accuracy when GPS access is not available (i.e. indoors and other locations such as under bridges or other structures that block a signal path in the direction of the GPS) [Hamilton 0004]. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Vissiere and Hamilton and in further view of Kulik (US 20130110450; “Kulik”). 

Claim 16. A method, implemented with the system of claim 14. Zhao further discloses an orientation calculation from said gyroscope [0002], and a tilt calculation from said accelerometer [0002 Two or three axis accelerometers are widely employed for determining orientation, tilt and movement of a device. Single or multi-axis gyroscopes (gyros) are often employed for determining orientation and movement of a device] and determine a position of said camera [0002].
Zhao does not explicitly disclose: 
1) determining a differential gradient between said out of plane magnetometer and said at least three other magnetometers; calculating an azimuth according to said differential gradient to determine a position of said camera  and associating images taken when said camera is at said position with said position. 

2) fusing said azimuth, an orientation calculation from said gyroscope, and a tilt calculation from said accelerometer to determine a position of said camera.

With regard to 1) Vissiere teaches determining orientation between the camera and imaged objects [0057].  Vissiere further teaches determining a differential gradient [0084-0085 According to an advantageous, but not limiting, variant of the first aspect of the invention, the magnetic information iB contains a matrix H representative of the spatial partial derivatives of the magnetic field B in the sensor frame, at a particular point Pmag. The matrix H is also commonly called the “Jacobian matrix” of the field B at the point Pmag, it is the matrix of the gradients of the components of the field B] between said out of plane magnetometer and said at least three other magnetometers [0084-0085 Jacobian matrix ]; calculating an azimuth according to said differential gradient [0092 - R represents the passage matrix (Azimuth is distance from terrestrial magnetic pole and sensor frame] between a local terrestrial frame of reference and the sensor frame]  associating images taken when said camera is at said position with said position [0082 This depth estimate (e.g. relative position) can be used to embed, in the images represented by the two-dimensional data, synthetic images in a realistic manner by taking into account the relative position of the objects of the image].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Vissiere’s four 3-D magnetometers and position processing of an azimuth value and embed positional data within the image as in an arrangement  and proccess for Zhao’s camera; inertial sensor arrangement and processing of position and images because the arrangement of 3-D magnetometers improves the accuracy in determining the orientation of the camera and of the detail of the image  by providing fixed distances between the magnetometers and processing the magnetic field with Vissiere’s accelerometer and gyroscope filtered data to create a high quality image [Vissiere 0084].

With regard to 2) Kulik teaches a system and method for improving orientation data (Figs. 7b & 10).  Kulik further teaches fusing an azimuth [0048 Earth's magnetic field measurements are also available, allowing for determination of the third Euler angle Yaw (referred to as Azimuth angle in Google.RTM. Android terminology). Alternatively to pitch, roll, and yaw, the 3D orientation may also be represented in the form of either 9-elements rotation matrix or its 4-elements compression to quaternion or rotation vector (RV)], an orientation calculation from said gyroscope, and a tilt calculation from said accelerometer [0094 implementation of an expanded gravity vector filter 720 for calculating the filtered tilt angle and the filtered components of the gravity vector. In one aspect of the expanded gravity vector filter 720, a Kalman filter or any other adaptive filter may be used. The expanded gravity vector filter 720 may take the function of the gravity vector filter 202 along with the accelerometer data and the gyroscope data as input and output the filtered components of the gravity vector and the filtered tilt angle] [0073-0074] to determine a position of said camera [0046 Techniques are provided for a power efficient system for determining motion and/or orientation of a device].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kulik’s filtering of gravitational and magnetic field data using Kalman filtering to calibrate a cameras positional determination with Zhao’s, as modified,  inertial positioning processing because fusing  the overlapping data of the magnetic field vector data with the accelerometer and gyroscope positional data improves the quality of position determination and  time efficiency in making the determination [Kulik 0006]. 

Claim 17. Dependent on the method of claim 16. Zhao does not explicitly disclose:
 said azimuth is an azimuth estimation from said magnetometers. 

Vissiere teaches determining orientation between the camera and imaged objects [0057].  Vissiere further teaches determining a differential gradient [0084-0085 According to an advantageous, but not limiting, variant of the first aspect of the invention, the magnetic information iB contains a matrix H representative of the spatial partial derivatives of the magnetic field B in the sensor frame, at a particular point Pmag. The matrix H is also commonly called the “Jacobian matrix” of the field B at the point Pmag, it is the matrix of the gradients of the components of the field B] between said out of plane magnetometer and said at least three other magnetometers [0084-0085 Jacobian matrix formed by three in plane and with one out of plane magnetometer measurements]; calculating an azimuth according to said differential gradient [0092 - R represents the passage matrix (Azimuth is distance from terrestrial magnetic pole and sensor frame] between a local terrestrial frame of reference and the sensor frame]  associating images taken when said camera is at said position with said position [0082 This depth estimate (e.g. relative position) can be used to embed, in the images represented by the two-dimensional data, synthetic images in a realistic manner by taking into account the relative position of the objects of the image] & [0095 sing the expanded gravity vector filter may result in better smoothing of the computed angles, smaller delays and/or better accuracy that is particularly important for applications such as perspective compensation or jitter correction in a camera].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Vissiere’s four 3-D magnetometers and position processing of an azimuth value and embed positional data within the image as in an arrangement  and proccess for Zhao’s camera’s   inertial sensor arrangement and processing of position and images because the arrangement of 3-D magnetometers improves the accuracy in determining the orientation of the camera and of the detail of the image  by providing fixed distances between the magnetometers and processing the magnetic field with Vissiere’s accelerometer and gyroscope filtered data to create a high quality image [Vissiere 0084].

Claim 18. Dependent on the method of claim 17. Zhao does not explicitly disclose:
 	the fusing is implemented using an optimal estimator such as a Kalman filter.

Kulik teaches a system and method for improving orientation data (Figs. 7b & 10).  Kulik further teaches fusing said azimuth [0048 Earth's magnetic field measurements are also available, allowing for determination of the third Euler angle Yaw (referred to as Azimuth angle in Google.RTM. Android terminology). Alternatively to pitch, roll, and yaw, the 3D orientation may also be represented in the form of either 9-elements rotation matrix or its 4-elements compression to quaternion or rotation vector (RV)], an orientation calculation from said gyroscope, and a tilt calculation from said accelerometer [0094 implementation of an expanded gravity vector filter 720 for calculating the filtered tilt angle and the filtered components of the gravity vector. In one aspect of the expanded gravity vector filter 720, a Kalman filter or any other adaptive filter may be used. The expanded gravity vector filter 720 may take the function of the gravity vector filter 202 along with the accelerometer data and the gyroscope data as input and output the filtered components of the gravity vector and the filtered tilt angle] [0073-0074] to determine a position of said camera [0048 The determination of orientation data such as the gravity vector lends itself to the orientation with respect to the horizontal plane using pitch and roll angles] [0067 & 0069].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kulik’s filtering of gravitational and tilt data and magnetic field azimuth data using Kalman filtering to calibrate a cameras positional determination with Zhao’s, as modified,  inertial positioning processing because fusing  the overlapping data of the magnetic field vector data with the accelerometer and gyroscope positional data improves the quality of position determination and  time efficiency in making the determination [Kulik 0006]. 

Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20180238930  
Nguyen; Hung et al.
Method of improving orientation calibration data teaching positional image correction 
US 20150251903  
BOWLES; PHILIP H. et al.
Stacked inertial sensors and MEMS construction teaching sensors in layers
US 20140198227  
MOHAMMAD MIRZAEI; Faraz et al.
Positional image correction
US 20150319365  
Lloyd; Stephen et al.
Positional image stabilization of cameras  Inertial sensors in suite of MEMs stacked but not in the same plane for three magnetometers
US 20120218444  
Stach; John
Adjusting images in a smartphone teaching positional image correction
US 20140125325  
Ocak; Ilker Ender et al.
MEMs circuit for an inertial sensor array
US 20160047675  
Tanenhaus; Martin E. et al.
Inertial navigation in GPS denied areas teaches position processing
US 20170089948  
Ho; Harvey et al.
Calibrating inertial sensors using image sensors teaches image processing
US 20170123035  
Clark; Robert Parker
Autonomous inertial guidance of drone using magnetometers
US 20130278755 

Starns; Alexander T. et al.
Positionally based image correction 
US 20210042522  
DIAS BISPO CARVALHO; Diego et al.
Position based image processing
US 20210041220  
VAN WEEREN; Dennis et al.
Position based image processing
US 20170195579  
Desai; Pratik et al.
Panoramic position adjustment for images
US 20150071627  
Hoang; Chi Khai
Stabilizing processing for images
US 20160187142  
LARSEN; MICHAEL S. et al.
Magnetometers in same plane but no sensor in perpendicular plane
US 20190133694  
BARRERA; OSVALDO ANDRES et al.
Position based image processing
WO 2016145535  
BOYSEL ROBERT MARK
MEMS construction and layering of a inertial sensor array
WO 2016090467  
BOYSEL ROBERT MARK
MEMS construction and layering of a inertial sensor array



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2855                                                                                                                                                                                                    
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855